Citation Nr: 1039682	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for a low 
back disorder than the 20 percent assigned.

2.  Entitlement to a higher initial disability rating for a right 
knee disorder than the 20 percent assigned. 

3.  Entitlement to a higher initial disability rating for a left 
knee disorder than the 20 percent assigned.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the left distal fibula, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from May 1969 to 
November 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, granting 
service connection for a low back disorder and assigning an 
initial evaluation of 20 percent for that disorder.  The appeal 
also arises from a July 2004 RO rating decision granting service 
connection for bilateral knee disorders and assigning a 10 
percent evaluation for each, while denying an increased 
evaluation for residuals of fracture of the left distal 
fibromyalgia, rated 10 percent disabling.  

The Veteran was assigned a 100 percent total disability rating 
based on convalescence following spinal fusion surgery in 
November 2007, for the period from November 19, 2007, through 
February 29, 2008.  A 20 percent evaluation was continued for the 
Veteran's low back disorder beginning March 1, 2008. 

The issues of entitlement to higher initial ratings for right and 
left knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to December 1, 2006, by the 
weight of the evidence, including consideration of such factors 
as pain and pain on motion, fatigability, weakness, and 
incoordination, the Veteran's low back disorder approximated back 
disability with limitation of flexion of the thoracolumbar spine 
to greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine of not 
greater than 120 degrees.  

2.  For the rating period from December 1, 2006, through November 
17, 2007, including consideration of such factors as pain and 
pain on motion, fatigability, weakness, and incoordination, the 
Veteran's low back disorder approximated back disability with 
unfavorable ankylosis of the entire spine.    

3.  For the rating period beginning March 1, 2008,  including 
consideration of such factors as pain and pain on motion, 
fatigability, weakness, and incoordination, the Veteran's low 
back disorder approximated a back disorder with forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

4.  During no rating period the subject of this appeal did the 
evidentiary record present such an exceptional or unusual 
disability picture associated with the low back disorder as to 
result in conditions such as marked interference with employment 
or prolonged periods of hospitalization, so as to precluded 
obtaining or maintaining substantially gainful employment and to 
render inapplicable regular schedular standards, as to warrant 
referral of the case to the Director, Compensation and Pension 
Service, for consideration of a rating outside the Schedule for 
Rating Disabilities.

5.  For the rating period prior to November 2, 2006, by the 
weight of the evidence, the Veteran's residuals of fracture of 
the left distal fibula more nearly approximated impairment of the 
fibula with slight ankle disability, than impairment of the 
fibula with moderate ankle disability.  

6.  For the rating period beginning November 2, 2006, by the 
weight of the evidence, the Veteran's residuals of fracture of 
the left distal fibula more nearly approximated impairment of the 
fibula with moderate ankle disability, than it did impairment of 
the fibula with either slight or marked ankle disability.  

7.  For the rating period beginning December 23, 2004, by the 
weight of the evidence, a sciatic radiculopathy of the right 
lower extremity was present and manifested by mild, incomplete 
paralysis of the sciatic nerve.  

8.  During no rating period the subject of this appeal did the 
evidentiary record present such an exceptional or unusual 
disability picture associated with residuals of left distal 
fibula fracture, as to result in conditions such as marked 
interference with employment or prolonged periods of 
hospitalization, so as to precluded obtaining or maintaining 
substantially gainful employment and to render inapplicable 
regular schedular standards, as to warrant referral of the case 
to the Director, Compensation and Pension Service, for 
consideration of a rating outside the Schedule for Rating 
Disabilities.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 1, 2006, the criteria 
for a disability rating above the 20 percent assigned are not met 
for a low back disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5238 
(2010).

2.  For the rating period from December 1, 2006, through November 
17, 2007, the criteria for a disability rating of 100 percent are 
met for a low back disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5238 
(2010).

3.  For the rating period beginning March 1, 2008, the criteria 
for a disability rating of 40 percent, but no more, are met for a 
low back disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5238 (2010).

4.  For the rating period beginning December 23, 2004, the 
criteria for a separate 10 percent disability rating, but no 
more, are met for right sciatic radiculopathy associated with the 
service-connected low back disorder.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8250 
(2010).

5.  For the rating period prior to November 2, 2006, the criteria 
for a disability rating above the 10 percent assigned are not met 
for residuals of fracture of the left distal fibula.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2010).
 
6.  For the rating period beginning November 2, 2006, the 
criteria for a disability rating of 20 percent, but no more, are 
met for residuals of left distal fibula fracture.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board finds that all notification 
and development action needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

The RO issued VCAA notice in October 2003, prior to its initial 
adjudication in April 2004 and July 2004 of the claims including 
for an increased evaluation for residuals left distal fibula 
fracture and for service connection for a low back disorder.  The 
RO also issued an additional VCAA letter in August 2005, which 
was followed by readjudication of the claims (readjudication of 
the rating assigned for residuals of left distal fibula fracture, 
and readjudicating the initial rating assigned with the grant of 
service connection for a low back disorder) by SSOCs in October 
2006, February 2007, May 2008, July 2008, October 2008, and March 
2009.  

The Veteran was afforded notice for increased rating claims under 
Vazquez-Flores as previously required by a lower court, which 
more than complied with the Federal Circuit Court's 
interpretation of that requirement, by a May 2008 letter.  

These VCAA letters effectively satisfied all notice requirements 
of the VCAA.  The letters informed of the evidence required to 
substantiate the claims for increased rating and for higher 
initial ratings.  They also informed what evidence VA would seek 
to provide and what evidence the Veteran was expected to provide.  
Also by these letters, the Veteran was requested to advise VA of 
any additional evidence pertinent to his claims.  He was also 
told that it is ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

The Veteran was adequately informed generally of the need (to 
support an increased rating or higher initial rating) for 
evidence demonstrating a worsening or greater severity of the 
claimed disabilities and the effect that worsening or greater 
severity has on employment, as well as general notice regarding 
how disability ratings and effective dates are assigned.  See 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (requiring 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date).  While not directly applicable to an increased 
rating claim, that decision is illustrative of the kind of 
development notice that should be afforded the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post- service 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters 
requested that he advise of any VA and/or private medical sources 
of evidence pertinent to his claims, and that he provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after service, 
in support of the claims.  

The RO in November 2008 sent the Veteran a letter requesting any 
additional treatment records in furtherance of his claims, and 
also requesting that the Veteran submit authorization to obtain 
any private treatment records.  The RO also then provided the 
Veteran a VA Form 21-4142, to be completed to provide 
authorization to obtain private treatment records.  The RO 
expressly asked for authorization to obtain records from Big 
Springs Hospital, based on the Veteran's report, in an October 
2008 statement, of treatment at that facility.  The Veteran also 
in that October 2008 statement mentioned treatment at "Serise 
Mountin" (sic), but apparently the RO did not identify any 
treatment facility based on that statement.  The Veteran failed 
to submit authorization to obtain records in response to the 
November 2008 RO request, and also did not himself submit any 
additional treatment records.  Hence, no further records were 
received, and no additional asserted private treatment records 
could be obtained in furtherance of the Veteran's claims without 
such authorization.  

VA examination records, VA and private treatment records, and 
STRs have been obtained and associated with the claims file.  
Indicated records were requested with the Veteran's assistance, 
as appropriate, and all records received were associated with the 
claims folders.  The Veteran was duly informed by the rating 
decision, SOC, and SSOC, of the evidence obtained in support of 
his claims, and thus by implication of evidence not obtained.  He 
was adequately informed of the importance of obtaining all 
relevant records. Hence, no further notice or assistance to him 
is required to fulfill VA's duty to assist the appellant in the 
development of his claims herein adjudicate.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

The Veteran was also afforded multiple VA examinations in the 
course of appeal addressing both the claims adjudicated herein, 
as discussed infra, which adequately addressed, for purposes of 
the Board's adjudications herein, the nature and extent of 
disability underlying the claims for a higher initial evaluation 
for a low back disorder, and for an increased evaluation for 
residuals of a left distal fibula fracture.  The Veteran has not 
indicated an increase in severity of either of these disorders 
since the most recent examinations afforded him in 2009 so as to 
warrant a more recent examination in the present appeal.  

The Veteran in an April 2010 submission asserted that he has not 
received "completely fair and objective treatment by the C&P 
exam[ination] physician [...] concerning the proper evaluation 
[of the disabilities the subject of the current appeal]."  
However, the Veteran failed to provide any specific assertion 
explaining this perceived lack of fairness or objectivity.  In 
the absence of a showing of material injustice associated with 
the examination, the Board cannot remand the case simply because 
of subjective, unspecified perceptions by the Veteran.  To do so 
would be to allow repeated examinations for compensation purposes 
so long as the findings or outcomes of examinations were not to 
the liking of the claimant Veteran.  While it is VA's duty to 
assist the Veteran in his claim, this does not extend to allowing 
repeated VA examination for compensation purposes until the 
Veteran is completely satisfied with the findings or conclusions 
of his examiners.  

The Veteran and his authorized representative supported his 
claims with submitted written statements.  While the Veteran in 
August 2005 submitted a request for a Travel Board hearing, he 
effectively withdrew that request by a signed VA Form 9 submitted 
in March 2009, whereupon he indicated that he did not desire a 
Board hearing.  The Veteran in a June 2007 informal conference 
with a Decision Review Officer agreed to the need for a current 
examination to address the appealed issues, in lieu of a hearing.  
There is no indication that the Veteran desired to further 
address his claim but was denied the opportunity to do so.


II.  Laws Governing Disability Rating Claims

Disability evaluations are assigned to reflect levels of current 
disability due to service-connected conditions.  The appropriate 
rating is determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which 
the Veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-connected 
joint disorder, when the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

Where disabilities overlap in their resulting physical impairment 
and effect on functioning, or where multiple diagnoses are 
assigned for the same disability, evaluation of the same 
(overlapping) disability under various diagnoses (and hence with 
multiple ratings) is to be avoided.  38 C.F.R. § 4.14 (2009).  It 
is, however, possible for a veteran to have separate and distinct 
manifestations from the same disability which would permit rating 
under more than one diagnostic code.  The critical element in 
such a case is that none of the symptomatology of the primary 
condition is duplicative or overlaps with the symptomatology of 
the other.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
However, lay statements may serve to support claims by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) 
("in some cases, lay evidence will be competent and credible 
evidence of etiology").

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 
(1999) (staged ratings in initial rating claims); Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings in 
increased rating claims).

The effective date for entitlement to an increased rating for a 
service-connected disorder is the earliest date as of which it 
was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is the 
date of receipt of claim.  38 U.S.C.A. § 5010 (a), (b)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (o)(2) (2009); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  Thus, a higher rating for an 
increased rating claim must be considered up to a year prior to 
the date of receipt of the claim for increased rating, or up to a 
year prior to September 26, 2003, for the claim adjudicated 
herein, for increased rating for residuals of a left distal 
fibula fracture.  

In contrast, the effective date of a grant of service connection 
shall be the date of receipt of claim or the date at which 
entitlement arose, whichever is later.  The effective date for 
the grant of a higher rating for a service-connected disability 
is the earliest date it was factually ascertainable that the 
higher rating was warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Thus, for the Veteran's claim for a higher initial 
rating for a low back disorder, the earliest date for 
consideration is the September 26, 2003, date of receipt of 
claim, which has been assigned as the effective date of service 
connection and the effective date for the currently assigned 20 
percent rating for the low back disorder. 


III.  Claim for a Higher Initial Rating for a Low Back Disorder

The Veteran may be potentially rated for his lumbosacral strain 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235- 5243.  For 
the thoracolumbar spine, a 20 percent evaluation is warranted for 
limitation of motion of the thoracolumbar spine of greater than 
30 degrees but no greater than 60 degrees, or for combined range 
of motion of the thoracolumbar spine of not greater than 120 
degrees, or, again, for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  A 40 
percent evaluation is warranted for the low back for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 
higher evaluation of 50 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A still higher 
evaluation of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  Id.

Intervertebral disk syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation. 38 C.F.R. § 4.71a, DCs 5235-5243, 
instruction following Note 6. Incapacitating episodes of 
intervertebral disk syndrome having a total duration of at least 
six weeks during the previous 12 months warrant a 60 percent 
disability rating. Incapacitating episodes of intervertebral disk 
syndrome having a total duration of at least four weeks but less 
than six weeks during the previous 12 months warrant a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5243.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve.  Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating.  A 
20 percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent rating 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating requires complete paralysis.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a (2009).

Treatment records over the rating interval have noted the 
presence of chronic low back pain with radiculopathy, with disk 
herniation and lumbar stenosis at multiple levels.   

A June 2002 treatment record noted complaints of discomfort over 
the L4-L5 and S1 regions and the right sacroiliac.  The Veteran 
could bend to touch his toes and extend to 20 degrees, with 
lateral flexion to 20 degrees.  Sensation was intact.  MRIs 
obtained in May 2002 showed spinal stenosis at L4-L5 and L5-S1, 
arthritis, and protruding disks at L4-L5 and L5-S1.  

A treatment evaluation in June 2003 assessed severe low back 
pain, associated with the Veteran's complaints of moderate to 
severe low back pain but also radiating pain to the buttocks.  
Upon examination there was moderate paravertebral tenderness, 
difficulty with forward bending due to pain, and moderate to 
severe pain with straight leg raising.  

Upon VA examination of the spine for compensation purposes in 
December 2003, the Veteran complained of chronic, slowly 
worsening pain in the lower back over many years, with no 
specific sciatic symptoms.  The Veteran reported having pain of a 
5 intensity on a 1-to-10 scale, treated with analgesics, and also 
reported intermittently wearing a back brace.  He reported that 
in the past year he would have episodes of flare-up of pain 
triggered by prolonged standing or walking.  He reported being 
able to walk approximately 100 yards before having to stop and 
rest.  He denied neurological symptoms.  The Veteran reported 
losing approximately 30 days of work in the past year.  (The 
Board notes that at the Veteran's December 2004 VA ankle disorder 
examination, detailed infra, the Veteran asserted that this lost 
work was due to multiple disabilities, particularly those of the 
ankle and back.)

At the December 2003 examination, the Veteran ambulated slightly 
bent forward at the lumbar spine, though without gross asymmetry.  
Range of motion was from zero to 55 degrees forward flexion, zero 
to 15 degrees backward extension, zero to 30 degrees right and 
left lateral flexion, and zero to 25 degrees right and left 
lateral rotation.  The examiner found no sensory or motor 
deficits in the extremities and no muscle atrophy.  X-rays showed 
degenerative disk disease and facet hypertrophy in the region 
from L3 to S1, as well as some encroachment or narrowing of the 
theca at L3 through S1.  The examiner assessed chronic 
lumbosacral pain due to severe degenerative disk disease with 
associated spinal stenosis.  

Upon VA examination for compensation purposes in December 2004, 
the Veteran complained of chronic low back pain, with some 
sciatic-type radiating pain in the right L4-L5 distribution, and 
decreased sensation in the right L5-S1 distribution.  The Veteran 
reported treating his back with non-steroidal anti-inflammatory 
drugs, moist heat, and some home physical therapy.  The Veteran 
reported some increased pain with repetitive movement, 
particularly with heavy lifting, but otherwise denied flare-ups.  
He used no ambulatory devices and no back brace.  He reported 
being able to walk 150 to 200 yards before stopping to rest.  He 
denied past back trauma or back surgery.  He also reported some 
slowing of activities due to his back, and difficulty driving 
long distances due to cramping sensation in the lower back.  

Objectively at the December 2004 examination, low back range of 
motion was from zero to 60 degrees forward flexion with 
spasticity and pain at the endpoint of motion.  Extension was 
from zero to 15 degrees; right and left lateral flexion were zero 
to 20 degrees; and right and left lateral rotation were from  
zero to 25 degrees.  Backward extension and right and left 
lateral flexion produced pain at endpoints of motion.  Regarding 
the Veteran's radicular complaints, the examiner found that the 
pain and sensory loss complaints were consistent with right-sided 
sciatica.  However, there was no associated muscle atrophy.  

December 2004 X-rays showed severe degenerative disk disease at 
L4-L5 and L5-S1,  and associated lesser degenerative changes at 
those levels.  Straight leg raising was positive on the right at 
35 degrees.  No sensory loss was found upon examination.  The 
examiner assessed that the Veteran's low back degenerative disk 
disease and degenerative joint disease were associated with 
right-side sciatic symptoms, as well as low back chronic pain and 
stiffness with limitation of motion and difficulty with heavy 
objects.  

Upon VA treatment in October 2006 the Veteran complained of 
worsening low back pain with numbness in the feet and legs as 
well as a knot in the epigastric area with associated pain and 
burning sensation.  Gastrointestinal disability was not found, 
but tenderness was present over the lower lumbar spine, and 
straight leg raising was positive.  Neurological and muscle 
strength findings were normal for the lower extremities.  The 
examiner assessed lower back pain with radiculopathy, and 
recommended a lumbar MRI.  

A VA MRI in October 2006 showed significant degeneration of the 
lower lumbar spine, narrowing of the spinal canal with some 
stenosis, as well as disk bulging at L4-L5 and L5-S1, with 
possible involvement of the nerve roots bilaterally at those 
levels.  Stenosis appeared not to be present above those levels.  

Upon a private treatment consultation in December 2006, the 
Veteran complained of back pain that had been present for many 
years but was growing progressively worse.  He rated the pain as 
8 intensity on a 1-to-10 scale with radiating pain into the right 
lower extremity.  He reported that the pain was worse with 
bending and twisting, and with prolonged sitting or standing, and 
better when lying on his side and at mid-day.  He described the 
pain as aching and tightness.  He reported being self-employed as 
owner of a wrecking yard.  The examiner noted an MRI of the 
lumbar spine showing severe lumbar stenosis with collapse of L4-
L5 and L5-S1 disks, and degeneration of the L3-L4 disk.  The 
Veteran's gait and station were normal, and there was no lower 
extremities weakness.  The examiner assessed severe low back pain 
with lumbar radiculopathy.  

Upon a private January 2007 treatment the Veteran complained of 
excruciating pain in the low back that was of 8 intensity on a 1-
to-10 scale, with pain radiating down both extremities down to 
the feet, so that he could barely work at his job at a wrecking 
yard.  He denied bowel and bladder dysfunction.  The Veteran 
expressed a desire to consider chiropractic treatment or surgery, 
out of the treatment options discussed.  The examiner noted 
findings upon CT myelogram of severe lumbar stenosis at L4-L5, 
L5-S1, and less so at L3-L4.  The examiner assessed lumbar 
stenosis with severe low back pain and lumbar radiculopathy.  

Upon a June 2007 VA examination of the spine for compensation 
purposes, the Veteran was noted to have a history of low back 
disability with onset in 1986, with etiology of his low back 
difficulties attributed to an altered gait as a result of his 
left ankle.  The Veteran complained of chronic lumbar pain which 
was stabbing in nature and which was present from one to six days 
per week lasting hours, with radiation of pain down the right 
leg.  He described the radiating pain as both stabbing and 
burning.  He was noted to use a back brace, and reportedly was 
limited to walking no more than a few yards.  There was no spasm, 
guarding, atrophy, pain with motion, tenderness, or weakness 
associated with the low back disorder.  The  examiner also found 
no such symptoms which were severe enough to result in an  
abnormal gait or abnormal spinal contour.  The Veteran's gait was 
nonetheless observed to be antalgic.  Upper and lower extremities 
strength and sensation as well as reflexes were all found to be 
intact.  There was also no thoracolumbar spine ankylosis.  

Range of motion of the thoracolumbar spine was to 45 degrees 
flexion, 20 degrees extension, 15 degrees left lateral flexion, 
30 degrees right lateral flexion, 15 degrees left lateral 
rotation, and 20 degrees right lateral rotation.  The examiner 
assessed that there was a 10 degree additional loss of flexion 
due to pain, with no additional limitation due to fatigue, 
weakness, or lack of endurance.  

Upon private treatment in August 2007, the Veteran again 
complained of pain in the low back that was of 8  intensity on a 
1-to-10 scale, with pain radiating down both extremities down to 
the feet, without complaint of bowel or bladder dysfunction.  He 
described the pain as excruciating such that he could barely work 
in his current job at a wrecking yard.  The examiner noted 
findings upon CT myelogram of severe lumbar stenosis at L4-L5, 
L5-S1, and lesser stenosis at L3-L4.  The Veteran expressed a 
desire for surgery, out of the varied treatment options 
discussed, based on the severity of pain, with full knowledge of 
the risks of surgeries as discussed at that treatment.  The 
examiner assessed severe lumbar stenosis with low back pain and 
severe lumbar radiculopathy.  

Upon private treatment evaluation in October 2007,  the Veteran 
reported that his pain was so severe that he could not live with 
it any longer, rating his pain a 9 on a 1-to-10 scale even with 
medication.  He also reported severe exacerbation with prolonged 
sitting, standing, and bending.  He further complained of 
radiating pain down the right side down to the foot.  The 
treating physician noted the presence of severe lumbar stenosis 
at L4-L5 and L5-S1 as shown by CT myelogram in January 2007.  The 
physician observed muscle spasm in the lumbar region and in the 
thigh.  Systemic, metabolic, and psychiatric effects were not 
observed and were denied by the Veteran.  There was some weakness 
in the lower extremities and a markedly antalgic gait.  The 
Veteran agreed to spinal fusion in an effort to alleviate 
symptoms.  

The Veteran underwent spinal fusion of L4-L5 and L5-S1 in 
November 2007.  As noted supra, the Veteran has received a post-
surgical convalescent 100 percent rating for the low back for the 
interval from November 18, 2007, through February 29, 2008.  

A CT myelogram of the lumbar spine in July 2008 was obtained 
based on complaints of low back pain on the left side with pain 
radiating into the left leg and foot, with numbness and tingling 
in that foot.  The Veteran rated the pain as a 10 on a 1-to-10 
scale, but reported taking oral pain medications and was in no 
acute distress upon presentation.  The CT myelogram revealed the 
prior fusion of L4 through S1, with post-operative changes 
including increased soft tissue density at the left L4 nerve 
root, as well as mild clumping of nerve roots consistent with 
arachnoiditis.  Mild central canal stenosis without disk 
herniation was shown at L2-L3.  On physical examination the 
Veteran had a slightly antalgic gait and muscle weakness in hip 
flexion and extension, without other focal weakness in the lower 
extremities.  There was also no muscle atrophy, spasm, or tremors 
in the lumbosacral spine region.  The examiner assessed low back 
pain with radiculopathy.  

An August 2008 letter from a private treating physician's 
assistant notes essentially the same physical findings as those 
noted upon CT myelogram examination in July 2009.  The 
physician's assistant noted that the Veteran had a recent 
epidural steroid injection, as well as other medication  to 
assist with his pain, and that he continued to use a cane for 
help with ambulation.  The physician's assistant opined that due 
to the Veteran's ongoing low back pain symptoms, it would be very 
difficult for the Veteran to perform work other than sedentary or 
work only requiring light physical activity.

At his January 2009 VA examination for compensation purposes, the 
Veteran complained of constant pain in the low back and worsening 
of his condition status post fusion of L4-L5-S1.  However, the 
examiner found no objective evidence of worsening of the 
condition.  The examiner found no neurological deficits.  Range 
of motion was from zero to 75 degrees forward flexion, zero to 15 
degrees backward extension, zero to 30 degrees right and left 
lateral flexion, and zero to 30 degrees right and left lateral 
rotation.  The examiner did find objective evidence of pain on 
motion and pain with repetitive motion.  After repetitive motion, 
forward flexion was reduced to zero to 50 degrees.  Other ranges 
of motion were not reduced.  The examiner noted that the Veteran 
had worked at a wrecking yard until 2007, when he retired due to 
his knees and back.  The examiner assessed degenerative disk 
disease at L4-L5-S1, with fusion and retained hardware, with 
partial ankylosis of the lumbosacral spine by this means.  The 
examiner assessed that effects on chores, exercise, and 
recreation were severe, with participation in sports prevented, 
while effects on shopping and traveling were moderate, and 
effects on self-care were at most mild.  

Considering all the evidence presented, inclusive of treatment 
records and evaluations and the Veteran's own statements 
contained within the claims file, the Board concludes that staged 
ratings are warranted for the Veteran's low back disorder over 
the rating period.  For the rating period prior to a December 1, 
2006, private treatment for the low back, the Board finds that 
the currently assigned 20 percent evaluation was appropriate, 
based on presenting disability, including consideration of those 
DeLuca factors present, including pain and pain on undertaking 
motion, and fatigability as evidenced by reported slowing of 
activities and stiffness.  In making this determination, the 
Board finds that the low back limitation of motion and other 
noted facets of low back disability were then functionally 
equivalent to limitation of motion of the low back to greater 
than 30 degrees but no greater than 60 degrees in forward 
flexion, or equivalent to a combined range of motion of no 
greater than 120 degrees.  The Board thus finds the preponderance 
of the evidence against the presence of low back disability for 
this interval equivalent to the more limited thoracolumbar spine 
motion warranting a 40 percent evaluation.  While the Veteran 
then complained of chronic low back pain, treatment or 
examination did not show associated signs of more severe low back 
disability, such as spasticity within a broader range of motion, 
or signs of distress upon presentation, or more severe DeLuca 
symptoms of pain on motion, fatigability, weakened movement, or 
incoordination.   

For the rating interval beginning December 1, 2006, the Veteran 
presented with severe low back pain which he credibly reported at 
8-out-of-10 severity, which pain reportedly having progressed to 
an excruciating level by January 2007.  With objective findings 
of severe lumbar stenosis to support these assertions, the Board 
finds that the evidence preponderates in favor of the presence of 
disability equivalent - including based on DeLuca factors, 
particularly pain and pain on motion - to unfavorable ankylosis 
of the entire thoracolumbar spine, thus warranting a 100 percent 
schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5238.  The 
examiners in December 2006 and January 2007 found severe low back 
pain, and the Veteran in June 2007 credibly reported excruciating 
pain.  This was supported by findings of fully collapsed disks at 
L4-L5 and L5-S1 in December 2006, the reported capacity in June 
2007 to walk no more than a few yards, and significant limitation 
of motion due to pain.  The Board does not find credible the June 
2007 VA examiner's conclusion that the Veteran did not have 
additional limitation due to fatigue, weakness, or lack of 
endurance associated with the low back where, as here, the 
objective findings and subjective complaints were entirely 
consistent with pain sufficiently severe, including with 
additional flare-ups of pain multiple times weekly, so as to 
render the Veteran essentially incapable of functional use of the 
back on any consistent basis over this interval beginning 
December 1, 2006, and prior to his November 2007 surgery.  

The Veteran  was assigned a 100 percent disability rating based 
on spinal fusion surgery and post-surgical convalescence from 
November 18, 2007, through February 29, 2008, as already noted.  

The findings upon treatment in July 2008 included the Veteran 
being in no acute distress with only a slight antalgic gait, with 
CT myelogram then not showing severe conditions post-fusion, and 
no low back muscle atrophy, spasm, or tremors.  These findings 
appear to contradict the Veteran's assertions at that time of 10-
out-of-10 pain.  

While an August 2008 treating assistant's letter was to the 
effect that it would be very difficult for the Veteran to perform 
other than sedentary or light physical work due to his low back 
pain symptoms, the Board does not find this inconsistent with a 
finding that the Veteran's low back disorder was equivalent to 
limitation of flexion of the thoracolumbar spine to 30 degrees or 
less, or to favorable ankylosis of the  entire thoracolumbar 
spine.  The Board otherwise finds that the balance of the 
evidence for the interval beginning from March 1, 2008, is to the 
effect that the Veteran had low back disability, including based 
on DeLuca factors presented including pain and pain on motion 
with likely some associated fatigability, equivalent to 
limitation of flexion of the thoracolumbar spine to 30 degrees or 
less, or equivalent to favorable ankylosis of the entire 
thoracolumbar spine.  The Board accordingly concludes that for 
the rating interval beginning March 1, 2008, the evidence favors 
a disability rating of 40 percent, but the weight of the evidence 
is against assignment of a still higher disability rating, as 
equivalent to unfavorable ankylosis of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5238.  The Board finds the 
objective signs, presenting observed symptoms, and medical  
assessments for the interval beginning March 1, 2008, are all 
generally to the effect that the Veteran's low back disorder was 
significantly stabilized by the November 2007 surgery.  Hence the 
Board finds the Veteran's reports of 10-out-of-10 pain during 
this latter interval, and thus more severe than the 8-out-of-10 
pain reported when pain was excruciating prior to the surgery, 
simply not to be credible.  

Based on sciatic radiculopathy shown by objective testing with 
ongoing pain complaints but generally without findings of 
associated impairments of sensory or motor functioning in the 
affected right lower extremity, the Board finds that a separate 
10 percent evaluation is warranted for sciatic radiculopathy 
associated with the Veteran's low back disorder, for the rating 
period beginning with the December 23, 2004, VA spine examination 
for compensation purposes.  This is based on the presence of 
mild, incomplete paralysis of the sciatic nerve over that 
interval.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  In the 
absence of associated impairment of sensory or motor functioning 
or other associated significant impairment due to the radicular 
pain, the Board finds that the evidence preponderates against a 
higher disability rating than 10 percent for this sciatic 
radiculopathy.  Id.  Upon prior spine examination in 2003 the 
Veteran complained of no such radiculopathy and no neurological 
impairment was found.  

The Board has considered staged ratings for the Veteran's low 
back disorder, and finds that the disability ratings assigned 
herein are all the staged ratings warranted in this case for the 
rating period in question.  Fenderson.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule. The Board finds 
that the record does not reflect that the veteran's low back 
disorder is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  While there is evidence of 
interference with the kind of heavy labor reportedly performed by 
the Veteran prior to his reported retirement in 2007, the Board 
finds that the low back disorder is adequately represented by the 
schedular rating criteria applied in this case.  While there was 
significant indication of work incapacity for the interval from 
December 1, 2006, through the Veteran's surgery in November 2007, 
an extraschedular rating need not be considered for that interval 
because the Board has herein assigned a 100 percent schedular 
rating for the Veteran's low back disorder for that interval.  
For other intervals within the rating period, the Veteran's low 
back disorder is not shown to markedly interference with 
employment beyond that reflected in the ratings assigned herein, 
and is not then shown to result in frequent periods of 
hospitalization beyond the interval for which a 100 percent 
rating on that basis has already been assigned.  Hence, 
inapplicability of the regular schedular standards are not 
indicated on these or similar bases.  Thus, the Board concludes 
that the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Claim for Increased Rating for Residuals of 
Left Distal Fibula Fracture

The Veteran submitted his claim for an increased rating for 
residuals of a left distal fibula fracture on September 26, 2003, 
and hence for consideration in this appeal is the initial rating 
or ratings to be assigned from up to a year prior to that date, 
recognizing that staged ratings may be assignable. 

The Veteran's residuals of fracture of the left distal fibula may 
be rated under Diagnostic Code 5271, for limited motion of the 
ankle.  Under that code, were limitation of motion is moderate, a 
10 percent rating is assigned, and where limitation of motion is 
marked, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  The Veteran's ankle is not shown to 
be ankylosed, and hence a rating based on ankylosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5270,  is not warranted.  

The residuals of fracture of the left distal fibula may 
alternatively be rated under the code for impairment of the tibia 
or fibula, under Diagnostic Code 5262.  Under that code, where 
there is impairment with slight knee or ankle disability, a 10 
percent rating is assigned; where impairment in the knee or ankle 
is moderate, a 20 percent rating is assigned; and where 
impairment in the knee or ankle is marked, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).  

Recent treatment records note edema and limitation of flexion and 
extension in the left ankle, and complaints of pain in the ankle. 

The Veteran underwent VA examination of the ankle for 
compensation purposes in December 2003, and the Veteran then 
reported having pain with motion of the ankle ongoing for many 
years, treated with non-steroidal anti-inflammatory drugs, with 
pain currently increased with prolonged standing or walking.  The 
veteran reported having lost approximately 30 days of work over 
the past year due to multiple disabilities, noting in particular 
disability of the back and left ankle.  The examiner found range 
of motion of the ankle from zero to 10 degrees dorsiflexion and 
from zero to 40 degrees plantar flexion, without instability or 
crepitus.  The ankle also showed no edema.  X-rays showed normal 
anatomical alignment of the ankle, though degenerative joint 
disease of the talonavicular joint and a small superior calcaneal 
spur were both present.  The examiner assessed status post 
fracture of the left ankle, status post surgical reconstruction, 
with chronic recurrent pain and limitation of motion.  

The Veteran underwent a VA joints examination for compensation 
purposes in December 2004 principally to evaluate the knees.  
However, the examiner did provide a physical examination of the 
Veteran's residuals of fracture of the left distal fibula.  The 
Veteran reported currently using no assistive device for 
ambulation.  He complained of medial deviation of the feet, worse 
on the left.  However, this was not associated by the examiner 
with the veteran's fibula fracture residuals.  Range of motion of 
the left ankle was from zero to 35 degrees plantar flexion, and 
from zero to 15 degrees dorsiflexion, with some pain on flexion 
and extension.  

The claims file contains November 2006 private rehabilitation 
treatment records for left ankle disability.  Upon treatment 
evaluation, the Veteran was noted to have a long history of 
instability and recurrent injury or sprains to the left ankle 
following injury in 1967, with muscle weakness, decreased 
proprioception, decreased range of motion, and decreased 
flexibility.  He reported most recently having recurrence of 
injury one month prior.  Current complaints included pain 
aggravated by walking and relieved by elevating the leg, with 
pain intensity of 7-out-of-10 currently.  Objectively, there was 
edema and ecchymosis primarily in the lateral ankle.  Range of 
motion of the ankle was to 6 degrees dorsiflexion, 30 degrees 
plantar flexion, 8 degrees eversion and 15 degrees inversion.  
The Veteran was noted to perform manual or heavy work in his job 
at a wrecking yard.   

Upon VA examination for compensation purposes in June 2007, the 
Veteran's history was noted of injury to the left ankle in 1969, 
treated at the time by casting for two weeks.  The Veteran also 
provided a history of several treatments in 1976 for swelling of 
the left ankle, and treatment in 1979 including surgery to the 
distal left fibula.  The June 2007 VA examiner assessed the 
history as a fracture to the distal fibula in 1969 and surgical 
repair in 1979.  The examiner noted that the Veteran currently 
used a cane for assistance with walking.  

At the June 2007 examination, the Veteran reported flare-ups in 
the ankle every two to  three weeks lasting one to two days, with 
instability in the ankle upon these flare-ups.  The examiner 
noted that there was deformity of the left lateral malleolus.  
The examiner also noted that as a result of the ankle condition 
the Veteran reportedly could not stand for more than a few 
minutes  and could not walk for more than a few yards.  However, 
the examiner noted that testing revealed a healed fracture of the 
distal fibula with essentially no deformity.  The Veteran 
reportedly worked full-time at a wrecking yard, with four weeks 
of work lost in the past twelve months.  The examiner did find 
significant effects on employment due to the left ankle 
disability, including decreased mobility, problems with lifting 
and carrying, lack of stamina, weakness or fatigue, decreased 
strength in the left lower extremity, and pain.  The examiner 
noted that walking produced pain in the ankle, and that the ankle 
condition resulted in severe impairment in capacity to perform 
chores or shop, with exercise and sports being precluded by the 
condition.  

Addendum findings in September 2007 included range of motion of 
the left ankle, with dorsiflexion from zero to 20 degrees and 
pain at 15-20 degrees, plantar flexion from zero to 40 degrees 
without pain.  There was no ligament laxity.  Also absent was any 
reduction of range of motion with three repeated motions.  The 
examiner opined that most of the Veteran's disability was due to 
his knees and low back.  

A further VA examination for compensation purposes was afforded 
the Veteran in January 2009 to address the distal fibula fracture 
residuals.  The Veteran's claims file was reviewed and his 
medical history was noted, including of current degenerative 
joint disease of the left ankle.  The examiner observed no 
deformity of the ankle, no giving way, no instability, and no 
weakness.  However, the examiner acknowledge the presence of 
pain, stiffness, and recurrent swelling.  The Veteran  reported 
being able to stand for 15 to 30 minutes and being able to walk 
for one-quarter mile.  The Veteran had a corrective shoe/brace 
which he reportedly used intermittently but frequently.   He had 
an antalgic  gait, but there was no other evidence of abnormal 
weight bearing.  The examiner also observed guarding of movement 
of the ankle.  

At the January 2009 examination, range of motion of the left 
ankle was from zero to 15 degrees dorsiflexion, and from zero to 
25 degrees plantar flexion, with objective evidence of pain with 
active movement of the ankle.  The examiner also found objective 
evidence of pain in the ankle following repetitive motion, but 
not additional limitation of motion after three repetitions.  
Ankle x-rays showed old healed fracture of the distal fibula.  
The examiner found the Veteran's left ankle disability with 
arthritis to result in severe  limitation in performing exercise, 
and moderate limitation in performing chores, recreation, and 
driving.  Sports were noted to be precluded by the ankle injury 
residuals.

While the September 2007 VA examiner concluded that most of the 
Veteran's disability was due to his knees and low back, he 
nonetheless accepted the Veteran's account of significant work 
effects due to his left ankle.  This was consistent with the 
private findings in November 2006 and the subsequent VA 
examination findings in January 2009.  The September 2007 
examiner concluded that DeLuca-type effects were present of 
decreased mobility, decreased strength, and lack of stamina, with 
resulting severe impairment in "performance of chores."  This 
was reasonably consistent with subsequent findings in January 
2009.  Thus, while the Veteran was reportedly employed in work 
requiring manual labor until 2007, his left ankle disability 
significantly interfered with this work, notwithstanding the 
still greater interference resulting from disabilities of the 
knees and low back .  The VA examiners paint a picture of 
relatively significant interference with the Veteran's activities 
due to multiple disabilities including the residuals of left 
fibula fracture in question.  Considering implicated DeLuca 
factors including increasing pain with use resulting in decreased 
motion or functional use of the ankle, the Board concludes that 
the Veteran's residuals of left fibula fracture comport with 
impairment of the fibula resulting in moderate ankle impairment 
for the interval beginning from the Veteran's private 
rehabilitation treatment records in November 2006, which 
documented an increase in severity of the associated ankle 
impairment, with increased pain, prescription of a brace, and 
decreased motion of the ankle.  The treatment date for those 
findings was November 2, 2006, and hence the Board finds that an 
increase to a 20 percent evaluation is warranted from that date.  

The Board finds the preponderance of the evidence against a still  
higher rating of 30 percent for the interval beginning November 
2, 2006, based on the weight of the evidence against the presence 
of such significant impairment in functioning of the left ankle 
as to be characterized as "marked" on any ongoing basis or for 
any significant interval from November 2, 2006, onward.  
Diagnostic Code 5262.     

The Board also finds that the evidence preponderates against the 
Veteran's residuals of distal fibula fracture warranting a higher 
disability rating than the 10 percent assigned for the interval 
prior to November 2, 2006.  Specifically, upon prior treatment 
and examination records findings were more suggestive of slight 
impairment of ankle function than moderate impairment.  
Diagnostic Code 5262.  The Veteran was not  shown to use an 
assistive device, and while the Veteran did have some pain in the 
ankle including as associated with motion, this was not found to 
be significantly impairing.  Hence, the evidence preponderates 
against the presence of moderate ankle impairment over this prior 
interval, and hence against disability warranting a 20 percent 
evaluation.  Id.  

In making these determinations, the Board has duly considered the 
Veteran's statements as well as the balance of the evidence 
including both examination and treatment records.  The Board has 
weighed the Veteran's statements regarding symptoms of 
disability, and has found them to generally support the ratings 
assigned herein, when considered in the context of the more 
objective findings within medical records.  Jandreau.  

The Board does not find that a still higher rating would be 
warranted for any interval within the rating period, under any 
potentially applicable code.  See generally, 38 C.F.R. § 4.71a; 
Hart.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule. The Board finds 
that the record does not reflect that the veteran's residuals of 
left distal fibula fracture are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  While there is 
evidence of interference with the kind of heavy labor reportedly 
performed by the Veteran prior to his stated retirement in 2007, 
the Board does not find that the residuals of distal fibula 
fracture of themselves present an exceptional or unusual 
disability picture such that an extraschedular rating may be 
warranted on that basis.  Notably, the June 2007 VA examiner 
found that the Veteran's functional impairment was primarily due 
to his knees and back, and this is reasonably consistent with 
both the Veteran's complaints and medical findings over the 
entire rating period, notwithstanding the Veteran's report at the 
June 2007 examination of having lost four weeks of work in the 
past twelve months.  The Veteran notably did not report 
significant lost work specifically due to his left distal fibula 
fracture residuals.  Thus, the Board finds that marked 
interference with employment beyond that reflected in the rating 
hereby assigned, or frequent periods of hospitalization, are not 
supported by the weight of the facts in this case, so as to 
render inapplicable the regular schedular standards.  Thus, the 
Board concludes that the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

For the rating period prior to December 1, 2006, a higher initial 
rating than the 20 percent assigned for a low back disorder is 
denied.  

For the rating period from December 1, 2006, through November 17, 
2007, an initial rating of 100 percent is granted for a low back 
disorder, subject to the laws and regulations governing the 
payment of monetary awards.  

For the rating period beginning March 1, 2008,  an initial rating 
of 40 percent, but no more, is granted for a low back disorder, 
subject to the laws and regulations governing the payment of 
monetary awards.

For the rating period beginning December 23, 2004, a separate 10 
percent evaluation, but no more, is granted for incomplete 
paralysis of the right sciatic nerve, subject to the laws and 
regulations governing the payment of monetary awards.  

For the rating period prior to November 2, 2006, an increased 
rating above the 10 percent assigned for service-connected 
residuals of left distal fibula fracture is denied.
 
For the rating period beginning November 2, 2006, an increased 
rating of 20 percent, but no more, is granted for service-
connected residuals of left distal fibula fracture, subject to 
the laws and regulations governing the payment of monetary 
awards.  


REMAND

The Veteran was afforded a VA examination in January 2009 to 
evaluate his multiple claimed disabilities.  That examiner 
evaluated the Veteran's knee disorders, but unfortunately 
provided an assessment of the functional impairment attributable 
to the two knees as a set, without differentiating the impairment 
due to each knee separately.  A separate evaluation of each knee 
is necessarily required to evaluate the disorder of each knee for 
compensation purposes.  Thus, the examination of the knees in 
January 2009 is inadequate for rating purposes.  38 C.F.R. § 4.2 
(2009).  Once VA provides an examination in a service connection 
claim, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, remand 
for a further examination of the knees, evaluating their separate 
impairment of functioning, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit 
additional evidence or argument in support of his 
knee disorders initial rating claims.  Any 
indicated development should then be undertaken, 
and all records and responses received should be 
associated with the claims file.  

2.  Thereafter, afford the Veteran an additional 
VA orthopedic examination to address separately 
the nature and severity of his service-connected 
knee disorders.  The claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  All clinical 
and special test findings should be clearly 
reported, and pertinent orthopedic findings 
should be reported to allow for application of 
current rating criteria for the veteran's 
service-connected knee disorders.  The examiner 
should address the following:

a.  The examiner should note that the 
Veteran's prior examiner in January 2009 
failed to separately address the functional 
impairment attributed to each knee, but 
rather lumped the two knees together as a 
single condition impairing functioning.  The 
new examiner must thus provide assessments 
separately for the left and right knees.

b. For each knee, the examiner should 
provide an assessment of ranges of painless 
motion.  Any pain with motion or pain with 
other functional use of each knee should be 
noted.  Other disability of other parts 
should be differentiated from that found to 
be attributable to each knee, to the extent 
possible.  Regarding limitation of motion 
found, the orthopedic examiner should 
comment on the presence or absence of 
associated pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and the functional loss resulting 
from any such manifestations.  The 
orthopedic examiner should attempt to 
provide a range of useful motion for each 
knee.  The examiner should also address for 
each knee any subluxation, lateral 
instability, locking, or other disability 
present, and assess the severity and impact 
on functioning for each such disability, for 
each knee.  In addressing all these issues, 
the orthopedic examiner should consider the 
veteran's clinical history.

c.  An x-ray, MRI or other testing, to the 
extent necessary, should be considered to 
ascertain the presence or absence of 
conditions of each knee that cannot 
otherwise be verified, or their severity. 

d.  For each knee, the examiner should 
address the effect the Veteran's service-
connected knee disorder has on the veteran's 
capacity for work or work-like activities.

e.  The examiner should provide complete 
explanations for all his/her opinions.

3.  Thereafter, readjudicate the remanded claims 
de novo.  If any benefits sought are not granted 
to the Veteran's satisfaction, provide him and 
his representative with a Supplemental Statement 
of the Case and afford the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


